Case 2:20-cv-00356-JDC-KK Document 11 Filed 06/05/20 Page 1 of 1 PageID #: 48




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

R KEITHEN D. NELSON, JR.                         :          DOCKET NO. 2:20-cv-356
  D.O.C.. # 724622                                              SECTION P

VERSUS                                           :          JUDGE JAMES D. CAIN, JR.

UNKNOWN LIEUTENANT, ET AL                        :          MAGISTRATE JUDGE KAY

                                   PARTIAL JUDGMENT

       For the reasons stated in the Report and Recommendation (Rec. 8) of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable

law, and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that claims against the ACC and

LDOC, as well as plaintiff’s request for injunctive relief seeking a facility transfer and criminal

charges and termination of defendants Cloud and Odom, be DENIED.

        THUS DONE AND SIGNED in chambers, on this 5th day of June, 2020.



                        ____________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
